IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                 : No. 5 MM 2019
                                              :
                                              :
                 v.                           :
                                              :
                                              :
 KEVIN FELIX RODRIGUEZ                        :
                                              :
                                              :
 PETITION OF: DOUGLAS J. WALTMAN,             :
 ESQUIRE                                      :


                                       ORDER
PER CURIAM

      AND NOW, this 17th day of April, 2019, in consideration of the Petition to Withdraw

as Counsel, this matter is REMANDED to the Court of Common Pleas of Montgomery

County for a determination of whether Kevin Rodriguez’s present counsel should be

permitted to withdraw.



      If present counsel is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to Kevin Rodriguez being appointed counsel or granted leave to proceed

pro se.



      The Court of Common Pleas of Montgomery County is DIRECTED to enter its

order regarding this remand within 60 days and to promptly notify this Court of its

determination.